       Case 2:19-cr-00192-MCE Document 51 Filed 12/14/20 Page 1 of 4


 1   Jesse I. Santana (State Bar No. 132803)
     Santana and Smith Law Firm, P.C.
 2   The Historic Winship Building
 3   500 Second Street
     Yuba City, CA 95991
 4   TEL: (530) 822-9500
     FAX: (530) 751-7910
 5
     Attorney for Defendant
 6   Jorge Lamas
 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        No. 2:19-CR-00192-MCE
12                      Plaintiff,                    DEFENDANT JORGE LAMAS’ REQUEST
                                                      TO PROCEED WITH THE DECEMBER
13          v.                                        17, 2020 STATUS CONFERENCE
                                                      HEARING VIA VIDEOCONFERENCE OR
14   JORGE LAMAS,                                     OTHER MEANS, WAIVER OF HIS
                                                      PERSONAL APPEARANCE, AND
15                      Defendant.                    CONSENT FOR MR. LAMAS’
                                                      ATTORNEY TO SIGN HIS NAME
16                                                    ELECTRONICALLY, AND TO SIGN MR.
                                                      LAMAS’ CONSENT OR WAIVER ON HIS
17                                                    BEHALF; AND ORDER
18                                                    Judge: Honorable Morrison C. England, Jr.
19

20
21          Pursuant to the Coronavirus Aid, Relief, and Economic Security (CARES) Act, H.R. 748
22   (March 27, 2020), and the Court’s General Orders 611-616, defendant Jorge Lamas hereby
23   requests that the Court proceeds with the December 17, 2020 status conference, and permits him
24   to appear by videoconference or appear telephonically if VTC is not reasonably available. In
25   General Order 614, the Court found that such hearings generally cannot be conducted in person in
26   this district without seriously jeopardizing public health and safety. Due to the coronavirus
27   pandemic and other considerations as set forth in General Orders 614 and 616, the Court
28
                                                      1
           Case 2:19-cr-00192-MCE Document 51 Filed 12/14/20 Page 2 of 4


 1   authorized the use of videoconferencing or other means to conduct proceedings remotely with

 2   defense counsel and defendants sometimes in separate locations.

 3            In General Order 616, the Court found that, due to the public health situation relating to

 4   COVID-19, it may be impracticable, if not impossible, to obtain defendants’ actual signatures on

 5   documents for consent or waiver of certain rights in a timely and safe manner as required by some

 6   Federal Rules of Criminal Procedure. As a result, the Court found that any document may be

 7   signed electronically using the format “/s/ name,” where a defendant’s signature is called for,

 8   defense counsel may sign electronically on the defendant’s behalf using the format “/s/ name”

 9   and file the signed document electronically after defendant has an opportunity to consult with

10   counsel, and consents to counsel’s signing on defendant’s behalf, and where consent or waiver is

11   not explicitly required to be in writing, such consent or waiver may be obtained in whatever form

12   is most practicable under the circumstances, so long as the defendant’s consent or waiver is

13   clearly reflected on the record.

14            Mr. Lamas has told counsel that he consents to the December 17, 2020 status conference

15   hearing via the videoconference/teleconference procedure set forth in the CARES Act and

16   adopted by the Court in General Order 614. That consent need not be in writing. (Gen. Order

17   614, p. 2.) To the extent that Mr. Lamas has a right to have the Judge be personally present in

18   Court at the time of the status conference hearing, he waives that right, whether it arises under the

19   Federal Rules of Criminal Procedure, the United States Code, the U.S. Constitution, or any other

20   law. He further waives any claim of error, on any basis, that these hearings should not have been
21   held without the Judge or parties being physically present in Court.

22            Mr. Lamas has also told counsel that he consents to his counsel signing electronically on

23   Mr. Lamas’ behalf, and that where Mr. Lamas’ consent or waiver is not explicitly required to be

24   in writing, such consent or waiver may be obtained in whatever form is most practicable under

25   the circumstances as set forth in General Order 616.

26            I hereby concur in Mr. Lamas’ request to proceed with the December 17, 2020 status
27   conference hearing via videoconference or other means, waiver of his personal appearance, and

28   ///
                                                       2
       Case 2:19-cr-00192-MCE Document 51 Filed 12/14/20 Page 3 of 4


 1   consent for his attorney to sign Mr. Lamas’ name electronically and to sign Mr. Lamas’ consent

 2   or waiver on his behalf.

 3                                       Respectfully Submitted,

 4
     Date: December 11, 2020.             /s/ Jesse I. Santana
 5
                                         JESSE I. SANTANA
 6
                                         Attorney for Defendant
 7                                       Jorge Lamas
 8
            I agree to the above. I also hereby request that the Court proceeds with the December 17,
 9
     2020 status conference hearing via videoconference or other means, I waive my personal
10
     appearance at the December 17, 2020 status conference hearing, and I consent to my attorney
11
     signing my name electronically for my consent or waiver.
12
                                         Respectfully Submitted,
13

14
     Date: December 11, 2020.            /s/ Jorge Lamas
15                                       DEFENDANT JORGE LAMAS
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
       Case 2:19-cr-00192-MCE Document 51 Filed 12/14/20 Page 4 of 4


 1                                      FINDINGS AND ORDER

 2          For good cause shown, the Court hereby specifically finds that:
 3          a)    The status conference hearing in this case may proceed on December 17, 2020;
 4
            b) Defendant Jorge Lamas has waived his physical appearance at the December 17, 2020
 5
                 status conference hearing and consents to remote hearing by Videoconference; and
 6
            c) Defendant Jorge Lamas consents for his attorney to sign Mr. Lamas’ name
 7

 8               electronically and to sign Mr. Lamas’ consent or waiver on his behalf.

 9          Therefore, based on the findings above, and under the Court’s authority under Section

10   15002(b) of the CARES Act and General Order 614, the December 17, 2020 status conference
11
     hearing will be conducted by Videoconference.
12
            IT IS SO ORDERED.
13
     Dated: December 11, 2020
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      4
